NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0469n.06
                            Filed: August 5, 2008

                                           No. 07-3830

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT


NIKOLA LJUBISAVLJEVIC,                        )
                                              )
       Plaintiff-Appellant,                   )
                                              )    ON APPEAL FROM THE UNITED
v.                                            )    STATES DISTRICT COURT FOR THE
                                              )    SOUTHERN DISTRICT OF OHIO
NATIONAL CITY CORPORATION,                    )
                                              )
       Defendant-Appellee.                    )    OPINION
                                              )
                                              )


       Before: KENNEDY, GILMAN, and GIBBONS, Circuit Judges.

       RONALD LEE GILMAN, Circuit Judge. Nikola Ljubisavljevic (Jevic), a former senior

vice president of Provident Bank, sued National City Corporation (National City) to recover

additional severance benefits that he believed he was owed. The sole issue on appeal in this case is

whether a negotiated provision of a merger agreement between Provident Bank and National City

created a severance plan governed by ERISA. Specifically, the parties dispute the meaning of one

section of the merger agreement; there are no facts in dispute. Jevic moved for judgment on the

administrative record pursuant to Rule 52(a) of the Federal Rules of Civil Procedure. National City

similarly moved for judgment on the administrative record or, in the alternative, summary judgment

pursuant to Rule 56 of the Federal Rules of Civil Procedure. The district court granted National
No. 07-3830
Ljubisavljevic v. National City Corp.

City’s motion for judgment as a matter of law and dismissed Jevic’s claims. This timely appeal followed.

       After carefully considering the record on appeal, the briefs of the parties, and the applicable

law, we agree with the district court’s grant of judgment as a matter of law to National City. Because

the reasoning that supports the judgment for National City has been clearly articulated by the

Magistrate Judge in his thorough and comprehensive Report and Recommendation and reviewed de

novo by the District Judge, the issuance of a detailed written opinion by us would be unduly

duplicative. The judgment rendered by The Honorable Herman J. Weber, Senior District Judge of

the United States District Court for the Southern District of Ohio, is accordingly affirmed on the

basis of the reasoning detailed in his Order dated May 30, 2007.




                                                 -2-